                                       United States Bankruptcy Court
                                            District of Arizona
In re:                                                                                  Case No. 19-14341-DPC
EARLIE A WEST                                                                           Chapter 13
MALISA IRENE WEST
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0970-2           User: learys                 Page 1 of 2                   Date Rcvd: Dec 02, 2019
                               Form ID: vanodc              Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 04, 2019.
db/jdb         +EARLIE A WEST,    MALISA IRENE WEST,    3627 E. CONSTITUTION DRIVE,    GILBERT, AZ 85296-8237
tr              RUSSELL BROWN,    CHAPTER 13 TRUSTEE,    SUITE 800,   3838 NORTH CENTRAL AVENUE,
                 PHOENIX, AZ 85012-1965
15846287       +Bank of America,    4909 Savarese Circle,    Fl1-908-01-50,    Tampa FL 33634-2413
15846292       +FedLoan Servicing,    Attn: Bankruptcy,    Po Box 69184,    Harrisburg PA 17106-9184
15846293       +Freedom Mortgage,    PO box 8068,    Virginia Beach VA 23450-8068
15846294       +Freedom Mortgage Corporation,     Attn: Bankruptcy,   907 Pleasant Valley Ave, Ste 3,
                 Mt Laurel NJ 08054-1210

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: AZDEPREV.COM Dec 03 2019 07:18:00       AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15853751       +EDI: AZDEPREV.COM Dec 03 2019 07:18:00       ARIZONA DEPARTMENT OF REVENUE,
                 2005 N CENTRAL AVE, SUITE 100,    PHOENIX, AZ 85004-1546
15846285       +EDI: AMEREXPR.COM Dec 03 2019 07:18:00       Amex,    Correspondence/Bankruptcy,    Po Box 981540,
                 El Paso TX 79998-1540
15846286       +EDI: AZDEPREV.COM Dec 03 2019 07:18:00       Arizona Department of Revenue,     P.O. Box 52016,
                 Phoenix AZ 85072-2016
15846288       +EDI: TSYS2.COM Dec 03 2019 07:18:00       Barclays Bank Delaware,     Attn: Correspondence,
                 Po Box 8801,   Wilmington DE 19899-8801
15846289       +EDI: CAPITALONE.COM Dec 03 2019 07:18:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City UT 84130-0285
15864085        EDI: CAPITALONE.COM Dec 03 2019 07:18:00       Capital One Bank (USA), N.A.,
                 by American InfoSource as agent,    PO Box 71083,     Charlotte, NC 28272-1083
15846290       +EDI: CHASE.COM Dec 03 2019 07:18:00       Chase Card Services,    Attn: Bankruptcy,     Po Box 15298,
                 Wilmington DE 19850-5298
15846291       +EDI: CITICORP.COM Dec 03 2019 07:18:00       Citibank/Shell Oil,     Attn: Bankruptcy,
                 Po Box 790034,    St Louis MO 63179-0034
15846295       +EDI: IIC9.COM Dec 03 2019 07:18:00       IC System, Inc,    Attn: Bankruptcy,    Po Box 64378,
                 Saint Paul MN 55164-0378
15846296        EDI: IRS.COM Dec 03 2019 07:19:00      IRS,    Central Insolvency Operations,     PO Box 7346,
                 Philadelphia PA 19101-7346
15846297       +E-mail/Text: bncnotices@becket-lee.com Dec 03 2019 03:05:49        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee WI 53201-3043
15846298       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Dec 03 2019 03:00:11
                 Merrick Bank/CardWorks,    Attn: Bankruptcy,    Po Box 9201,    Old Bethpage NY 11804-9001
15846299       +EDI: NAVIENTFKASMSERV.COM Dec 03 2019 07:18:00        Navient,   Attn: Bankruptcy,     Po Box 9640,
                 Wiles-Barr PA 18773-9640
15846300        EDI: PRA.COM Dec 03 2019 07:18:00      Portfolio Recovery,     Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold VA 23502
15848361       +EDI: PRA.COM Dec 03 2019 07:18:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
15846301       +EDI: RMSC.COM Dec 03 2019 07:19:00       Synchrony Bank/Care Credit,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando FL 32896-5060
15846302       +EDI: RMSC.COM Dec 03 2019 07:19:00       Synchrony Bank/Walmart,     Attn: Bankruptcy,
                 Po Box 965060,    Orlando FL 32896-5060
15846303       +E-mail/Text: bankruptcy@truwest.org Dec 03 2019 03:05:42        TruWest Credit Union,
                 Attn: Bankruptcy,    Po Box 3489,   Scottsdale AZ 85271-3489
15846304       +EDI: USAA.COM Dec 03 2019 07:18:00       USAA Federal Savings Bank,     Attn: Bankruptcy,
                 10750 Mcdermott Freeway,    San Antonio TX 78288-1600
15846305        EDI: WFFC.COM Dec 03 2019 07:18:00       Wells Fargo Bank Ia N,    Attn: Bankruptcy Dept,
                 Po Box 6429,   Greenville SC 29606
15846306       +EDI: WFFC.COM Dec 03 2019 07:18:00       Wells Fargo Bank NA,    Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,    Des Moines IA 50328-0001
15860388       +EDI: WFFC.COM Dec 03 2019 07:18:00       Wells Fargo Bank, N.A.,     435 Ford Road, Suite 300,
                 St. Louis Park, MN 55426-4938
15846307       +E-mail/Text: bankruptcynotice@westlakefinancial.com Dec 03 2019 03:06:55
                 Westlake Financial Services,    Attn: Bankruptcy,     Po Box 76809,    Los Angeles CA 90076-0809
15846308       +E-mail/Text: bankruptcynotice@westlakefinancial.com Dec 03 2019 03:06:56
                 Westlake Financial Services,    PO Box 54807,     Los Angeles CA 90054-0807
                                                                                                TOTAL: 25

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.



       Case 2:19-bk-14341-DPC Doc 15 Filed 12/02/19 Entered 12/04/19 23:01:58                           Desc
                            Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                  User: learys                       Page 2 of 2                          Date Rcvd: Dec 02, 2019
                                      Form ID: vanodc                    Total Noticed: 31


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 04, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 2, 2019 at the address(es) listed below:
              RUSSELL BROWN    ecfmailclient@ch13bk.com
              THOMAS ADAMS MCAVITY   on behalf of Debtor EARLIE A WEST tom@nwrelief.com, melissa@nwrelief.com
              THOMAS ADAMS MCAVITY   on behalf of Joint Debtor MALISA IRENE WEST tom@nwrelief.com,
               melissa@nwrelief.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 4




        Case 2:19-bk-14341-DPC Doc 15 Filed 12/02/19 Entered 12/04/19 23:01:58                                                Desc
                             Imaged Certificate of Notice Page 2 of 4
FORM van−odc
REVISED 08/01/2018



                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF ARIZONA

In re:                                                          Case No.: 2:19−bk−14341−DPC

    EARLIE A WEST                                               Chapter: 13
    3627 E. CONSTITUTION DRIVE
    GILBERT, AZ 85296
    SSAN: xxx−xx−2347
    EIN:

    MALISA IRENE WEST
    3627 E. CONSTITUTION DRIVE
    GILBERT, AZ 85296
    SSAN: xxx−xx−5028
    EIN:

Debtor(s)

                                               ORDER DISMISSING CASE

         The debtor(s) having failed to file a list of creditors in the proper format as required by Local Bankruptcy Rule
         1007−1.
         The individual debtor(s) having failed to file a Credit Counseling Certificate as required by Fed. R. Bankr. P.
         1007(b)(3).
         The debtor(s) having failed to pay the filing fee as ordered by the court.
         The debtor(s) having failed to timely file the schedules and statements required by Fed. R. Bankr. P. 1007.
         The debtor(s) having failed to timely file a Chapter 13 plan as required by Fed. R. Bankr. P. 3015.
         The debtor(s) having failed to timely submit the Statement of Social Security Number as required by Fed. R.
         Bankr. P. 1007(f).
         The individual debtors having failed to file a Statement of Your Current Monthly Income and any additional
         forms as required by Fed. R. Bankr. P. 1007.
         The debtor(s) having failed to file a Declaration of Evidence of Employer's Payments as required by Local
         Bankruptcy Rule 1007−1.
         The debtor(s) having failed to file a Declaration Under Penalty of Perjury for Debtors Without an Attorney as
         required by Local Bankruptcy Rule 1007−1.
         The debtor(s) having failed to appear and be examined at the meeting of creditors as required by 11 U.S.C. §
         341.
         After an Order to Show Cause why this case should not be dismissed was issued.
         The trustee having moved to dismiss this case.
         The debtor(s) having moved to dismiss this case.
         The debtor(s) having failed to timely file all required Official Forms as indicated by the court.




                                             −− Order continued on 2nd page −−




    Case 2:19-bk-14341-DPC Doc 15 Filed 12/02/19 Entered 12/04/19 23:01:58                                       Desc
                         Imaged Certificate of Notice Page 3 of 4
   IT IS ORDERED that the above−captioned case be dismissed. Jurisdiction is retained over any matters arising
under 11 U.S.C. § 110.

   IT IS FURTHER ORDERED that any pending hearings, including any final hearing set on a motion for relief from
the automatic stay are vacated.
    IT IS FURTHER ORDERED that if the debtor wishes to reinstate this case, a motion for reinstatement must be
filed setting forth the reasons for the request.

   IT IS FURTHER ORDERED that even though this case has been dismissed, debtor(s) is/are required to pay all
outstanding fees due and owing to the court.

   IT IS FURTHER ORDERED that the Court shall not consider a motion for reinstatement of the case unless all fees
are paid in full or all required documents are filed. To have the case reinstated in an individual debtor chapter 7 or 13
case, all documents required by 11 U.S.C. § 521(a)(1) must be filed no later than 45 days from the date the bankruptcy
was filed.

   NOTICE IS ALSO GIVEN that the order was entered on the docket this date.


Date: December 2, 2019                                      BY THE COURT



Address of the Bankruptcy Clerk's Office:                   HONORABLE Daniel P. Collins
U.S. Bankruptcy Court, Arizona                              United States Bankruptcy Judge
230 North First Avenue, Suite 101
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




   Case 2:19-bk-14341-DPC Doc 15 Filed 12/02/19 Entered 12/04/19 23:01:58                                     Desc
                        Imaged Certificate of Notice Page 4 of 4
